— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered November 10, 2004, convicting him of *682robbery in the first degree (six counts), robbery in the second degree (six counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the fifth degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the showup identification is unpreserved for appellate review, and we decline to reach it in the exercise of our interest of justice jurisdiction.
Contrary to the defendant’s contention, the People laid a proper foundation at trial for a police officer’s testimony regarding the showup identification (see CPL 60.25; People v Quevas, 81 NY2d 41, 45 [1993]; People v Bayron, 66 NY2d 77, 81 [1985]).
The defendant’s remaining contentions raised in his supplemental pro se brief either are without merit or do not warrant reversal (see People v Bossett, 45 AD3d 693, 694-695 [2007]). Santucci, J.P., Covello, Leventhal and Belen, JJ., concur.